Citation Nr: 1138885	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  07-05 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for rhinosinusitis.

3.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Esquire


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1972 to December 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied the Veteran's claims.

In a June 2010 decision, the Board denied the Veteran's claims of entitlement to service connection for chronic obstructive pulmonary disease (COPD), rhinosinusitis, and a right knee disability, in addition to other claims.  The Veteran appealed the Board's decision as to these issues to the U.S. Court of Appeals For Veterans Claims (Court).  In an April 2011 order, the Court vacated the Board's denial of the instant claims and remanded them to the Board.  


FINDINGS OF FACT

1.  COPD was not present during service and is not etiologically related to service and his assertions of a continuity of symptomatology since service are not credible.

2.  Rhinosinusitis was not present during service and is not etiologically related to service, and his assertions of a continuity of symptomatology since service are not credible.

3.  Right knee disability was not present during service, arthritis of the right knee was not present within a year of service separation, the Veteran's current right knee disability is not etiologically related to service, and his assertions of a continuity of symptomatology since service are not credible.



CONCLUSIONS OF LAW

1.  COPD was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  Rhinosinusitis was not incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  A right knee disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service-connection for COPD, rhinosinusitis and a right knee disability.  The Board will first discuss certain preliminary matters and will then address the legal criteria and the facts of the case at hand...

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In May 2006 the RO sent to the Veteran a letter which provided full VCAA notice.  This letter was sent prior to the initial adjudication of the claims.  

The Board finds VA has complied with its duty to assist the Veteran in the development of the claims.  In this regard, the Board notes that service treatment records (STR) and VA and non-VA outpatient records were obtained.  The Veteran was afforded appropriate VA examinations which the Board finds to be adequate to address the medical issues in the claims.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims, and the Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and not prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claims.


Legal Criteria

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including arthritis, when such are manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. § 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus, in most cases, between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2011).

Analysis

The Veteran is claiming entitlement to service connection for COPD, rhinosinusitis, and a right knee disability which he contends are due to his active military service.  See, e.g., the Veteran's claim dated April 2006.  

As noted above, in order for service connection to be granted, three elements must be present:  (1) a current disability; (2) in-service incurrence or aggravation of disease or injury; and (3) medical nexus.  See Hickson, supra.

It is undisputed that the Veteran is currently diagnosed with COPD, rhinosinusitis, and degenerative joint disease of the right knee.  See the private treatment records of Dr. S.L.H. dated August 2006.  Hickson element (1) is therefore satisfied.

With regard to Hickson element (2), evidence of an in-service incurrence of a disease or injury, the Veteran's service treatment records, including his November 1975 service separation examination, are pertinently absent any indication that he was diagnosed with COPD or rhinosinusitis.  However, the Board notes that service treatment records demonstrate diagnoses of mild pharyngitis in August 1973, an upper respiratory infection with cough in February 1975, and viral syndrome in May 1975.  Accordingly, the Board finds that Hickson element (2) has arguably been met as to those claims.

As to the right knee claim, concerning in-service disease, the service treatment records do not document any diagnosis of or treatment for degenerative joint disease of the right knee during the Veteran's military service.  Moreover, the record does not reflect medical evidence of any degenerative diagnosis of the right knee or arthritis of the right knee during the one-year presumptive period after separation from service.  Indeed, the earliest degenerative joint disease of the right knee diagnosis was in February 2006, which was over thirty years after the Veteran's discharge from military service.  As such, the presumptive period of 38 C.F.R. §§ 3.307, 3.309 is not met with respect to the right knee claim.

With respect to in-service injury of the right knee, the Board notes that a February 1973 service treatment record documented a complaint of bilateral knee pain.  Accordingly, element (2) is satisfied to that extent.

Turning to crucial Hickson element (3), the competent medical evidence of record demonstrates that the Veteran's currently diagnosed COPD and rhinosinusitis are not related to his military service.  Specifically, as to the COPD, the April 2009 examiner reviewed the medical evidence of record and concluded, "[t]his examiner cannot find any evidence that would support [the Veteran's] COPD being caused by or aggravated by service.  There is nothing in his records concerning his military days, which would refer or relate to COPD.  He did have a very long smoking history and quit smoking some years ago.  The most likely cause of his COPD is tobacco abuse."  The Board points out that for claims received by VA after June 9, 1998, a disability or death will not be considered service-connected on the basis that it resulted from injury or disease attributable to the Veteran's use of tobacco products during service.  For the purpose of this section, the term "tobacco products" means cigars, cigarettes, smokeless tobacco, pipe tobacco, and roll-your-own tobacco.  38 C.F.R. § 3.300 (2011).

As to the rhinosinusitis, the April 2009 VA examiner concluded, "[t]his examiner cannot find any evidence that any upper respiratory symptoms were caused by service.  This is stated because even though he did have a few minimal mentions in service about very vague upper respiratory complaints, these are isolated episodes and are not likely to continue, other than what would occur in the general population.  Therefore, I cannot find any evidence that would indicate any current rhinosinusitis disease would be caused or aggravated by service, because there is nothing in the record to prove this."  

Concerning the right knee disability, the April 2009 VA examiner indicated that it was unlikely that the Veteran's right knee disability was caused or aggravated by his military service.  The examiner indicated that "since there are no records of him having a right knee problem while [on] active duty, based on a review of his records, there appears to be no right knee disability caused by or aggravated by service."  In June 2009, the VA examiner was asked for a clarifying opinion based upon the February 1973 service treatment record that noted bilateral knee pain.  The examiner indicated that he reviewed the notation, which was made without examination or comments specific to the right knee.  He then concluded, "[t]his additional finding is not likely to change the previous comments about the right knee related to service.  The reasoning and basis continues to be the same." 

The April 2009 VA medical opinions appear to have been based upon thorough review of the record and thoughtful analyses of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  Moreover, the VA opinions appear to be consistent with the Veteran's medical history, which demonstrates a long history of tobacco use, and is absent any documentation of COPD or rhinosinusitis until August 2005 and right knee disability until February 2006.  

In contrast to the opinions proffered by the April 2009 VA examiners, the claims folder contains a February 2006 written statement from S.H., M.D, at the Family Practice of Grand Island.  Dr. S.H. indicated that he had been the Veteran's treating doctor for a number of years.  Post service treatment records contain treatment records dating from Dr. S.H. dating from 1997.  Dr. S.H. noted that the Veteran current had COPD, degenerative joint disease of the right knee and chronic rhinosinusitis.  He reported that he reviewed the Veteran's military medical records and concludes that these current conditions are a result of injuries and problems experienced in service.   

The Board recognizes that the record contains conflicting medical opinions as to the etiology of the Veteran's claimed disabilities.  The Board must thus determine how much weight to afford the opposing conclusions.  See Guerrieri v. Brown, 4 Vet. App. 467, 471 (1993).  The Board may weigh one medical professional's opinion over another, depending on factors such as the reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior evidence.  Id. at 470-71. ("The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusions that the physician reaches."). 

The Board must provide adequate reasons and bases if it adopts one medical opinion over another.  Owens v. Brown, 7 Vet .App. 429, 433 (1995) (noting that the Board may "favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases").  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight of the credibility of the evidence in the adjudication of the merits.  See Hernanadez-Toyens v. West, 11 Vet. App. 379, 382 (1998). 

The Board finds that while Dr. S.H. is competent to opine as to the etiology of the current disabilities, his opinion is of minimal probative weight because it is not supported by any explanation or reference to the records.  Dr. S.H. fails to identify any element of the record which is the basis for his opinion.  Likewise, Dr. S.H. failed to discuss the lack of any pertinent clinical findings of respiratory problems, COPD, rhinosinusitis, and right knee problems at the time of the Veteran's service separation until several decades following his service.  Furthermore, Dr. S.H. fails to discuss the impact, if any, that the Veteran's prior history of smoking had in the development of his current respiratory problems.  

In contrast, the April 2009 VA examiner provide a detailed rationale for the opinion reached citing the Veteran's long history of tobacco use and minimal treatment in serve for vague respiratory complaints which were felt to be isolated episodes.   With respect to the Veteran's knee complaints, the April 2009 VA examination noted that despite vague complaints of knee pain there was no clinical findings of knee disability during service.  

The Board places greater probative value on the opinions proffered by the VA examiners in April 2009.  These examiners provided a more in depth analysis of the Veteran's claimed disabilities citing to particular records in the file.  Furthermore, the examiners took into account the Veteran's history of tobacco use.  In contrast, while proffering the conclusion that the Veteran's claimed disabilities were related to service, Dr. S.H. did not provide a rationale for how he came to such conclusion nor he discuss the lack of clinical findings at service separation, lack of treatment for these conditions for many years following service, and the Veteran's prior history of smoking.  In light of the foregoing, the Board has placed greater probative value and weight on the opinions proffered by the April 2009 VA examiners. 

To the extent that the Veteran or his attorney is contending that the currently diagnosed COPD, rhinosinusitis, and right knee disability are related to the Veteran's military service, neither is competent to comment on medical matters such as etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159(a)(1) (2009) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran and his attorney in support of the claims are not competent medical evidence and do not serve to establish medical nexus.  

To the extent that the Veteran is contending that he has had COPD, rhinosinusitis, and/or a right knee disability on a continuous basis since service, the Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed in the law and regulations section above.  In Savage v. Gober, 10 Vet. App. 488 (1997), the Court noted that while the concept of continuity of symptomatology focuses on continuity of symptoms, not treatment, the lack of evidence of treatment may bear upon the credibility of the evidence of continuity.  In this regard, the Board reiterates that, contrary to the Veteran's current assertions of a continuous history of respiratory problems and right knee problems since service, the Veteran's service separation examination conducted in November 1975 directly contradicts these current assertions.  In fact, at the time of that examination, a physician conducted a physical examination and found that the Veteran's mouth and throat, lungs and chest, lower extremities, and musculoskeletal system, were clinically normal.  Likewise, the examination report contains no references of any problems, complaints, or diagnoses associated with the Veteran's upper or lower respiratory systems or right knee.  

The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to report that he has experienced certain symptoms such as shortness of breath, nasal congestion, or knee pain.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) [holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable symptoms of disability]; see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994).  However, competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Buchanan v. Nicholson, 451 F.3d 1331-37 (Fed. Cir. 2006); see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Veteran is not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Espiritu, supra.  

As the finder of fact, the Board finds that the Veteran's statements concerning continuing symptomatology are not credible in light of the normal clinical findings contained in the service separation examination report and the utterly negative objective evidence for complaints related to these disabilities for decades after service.  The Board notes that the Court specifically remanded this matter in April 2011 for the Board to provide reasons and bases for rejecting the Veteran's lay statements as to continuity of symptomatology.  Again, the Board points out that the fact that the clinical record does not provide support for the Veteran's contentions that he experienced continuous COPD, rhinosinusitis, and/or a right knee disability since service is highly probative evidence against the claims.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition].  Moreover, the Veteran does not appear to have reported his April 2007 on the job right knee injury at the time of his April 2009 knee examination.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Further, the Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In this case, to the extent that the Veteran asserts symptoms during and since active service, these assertions are not credible because they are internally inconsistent with his denial of such symptoms at the time of his service discharge examination in November 1975.  

Furthermore, the Board stresses at this point that there is no objective evidence of the alleged disabilities from the time of the Veteran's discharge from service until he was treated many years later.  Generally, the passage of many years between discharge from active service and the medical documentation of a claimed disability is evidence against a claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 1333   

In Voerth v. West, 13 Vet. App. 117, 120-21 (1999), the Court held that in order to award service connection 38 C.F.R. § 3.303(b), there must be medical evidence on file demonstrating a relationship between the veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent.  Such evidence is lacking in this case.  Continuity of symptomatology after service is therefore not demonstrated.

Accordingly, Hickson element (3), medical nexus, has not been satisfied, and the Veteran's claims fail on this basis.

In summary, for the reasons and bases expressed above, the Board concludes that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for COPD, rhinosinusitis, and a right knee disability.  The benefits sought on appeal are accordingly denied.


ORDER

Entitlement to service connection for COPD is denied.

Entitlement to service connection for rhinosinusitis is denied.

Entitlement to service connection for a right knee disability is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


